Pleasant Hill Commons

Kissimmee, Florida




EXHIBIT 10.2




ASSIGNMENT




This Assignment is made as of the 18th day of February, 2010 by INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the
benefit of INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware
limited liability company (“Assignee”).




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain Purchase and
Sale Contract dated December 21, 2009, as amended (the “Agreement”) by and
between MCP Retail, LLC, a Florida limited liability company (“Seller”) and
Assignor for the sale and purchase of the property commonly known as Pleasant
Hill Commons, Kissimmee, Florida.  




Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity.  By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.




IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.  

ASSIGNOR:




INLAND REAL ESTATE ACQUISITIONS, INC.

an Illinois corporation




By: /s/ Sharon Anderson-Cox

Name: Sharon Anderson-Cox

As Its: VP




ASSIGNEE:




INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company




By:   Inland Diversified Real Estate Trust, Inc., its sole member




By:     /s/ Barry L. Lazarus

Name: Barry L. Lazarus

Its:     President












